DETAILED ACTION
This Office Action is in response to Application 16/616,686 filed on November 25, 2019.  
Claims 1 – 22 are being considered on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant submitted one information disclosure statement (IDS). The information disclosure statement (IDS) submitted on December 02, 2019 was filed after the mailing date of the Application
16/616,686 on November 25, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
For the record, the examiner acknowledges that Oath/Declarations submitted on November 25, 2019 have been received.

Priority
 Applicant’s claim for the benefit of a prior‐filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 371.

Drawings
The drawings filed on November 25, 2019 are accepted.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 16 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over Olesnavage (Lower Leg Trajectory Error: A Novel Optimization Parameter for Designing Passive Prosthetic Feet), in view of Tompkins (US Pub. 2018/0353308).


Regarding claim 1, Olesnavage teaches:
a compliant prosthetic foot (pg. 272, Fig 2; pg. 271, left column, third para – right column, first para; pg. 276, sec. VI. CONCLUSION, left column, first and second paras),
 a) combining a compliant mechanism optimization technique that includes a set of determinants for a compliant prosthetic foot with a calculation of lower leg trajectory error under a reference loading condition (pg. 272, section IV, para B); 
b) forming an optimized set of determinants of the compliant prosthetic foot that minimizes the lower leg trajectory error relative to a target kinematic data set (pg. 275, left column, last para); and 
fabricating the compliant prosthetic foot in conformance with the optimized set of determinants (pg. 275, right column, first para),


Olesnavage teaches specifically (red boxes and underlines are added by Examiner for emphasis):

    PNG
    media_image1.png
    551
    422
    media_image1.png
    Greyscale


the orientation of the lower leg, an important parameter for both gait kinematics and joint reaction forces and moments, is not included in the rollover geometry, but is constrained by the physical geometry of a prosthetic foot. A novel optimization parameter that incorporates both the roll-over geometry and the lower leg orientation, the Lower Leg Trajectory Error, is introduced. This parameter is used to optimize the stiffness for a biologically-inspired conceptual model foot.

VI. CONCLUSION
The analysis presented here shows that the roll-over geometry, a design objective currently used in passive prosthetic feet, omits the orientation of the lower leg, an important parameter for both gait kinematics and joint reaction forces and moments. Consequently, it is possible for a prosthetic
foot to exactly mimic the physiological roll-over shape, but greatly differ from physiological lower leg orientation. A novel design optimization parameter that incorporates both lower leg orientation and roll-over geometry, the Lower Leg Trajectory Error, was introduced. The stiffness of a biologically-inspired conceptual prosthetic foot was optimized using the LLTE value.

The Lower Leg Trajectory Error is a new metric that can be used to evaluate how closely a prosthesis mimics biological functionality. It also provides a basis to assess prosthetic feet analytically in early stage design. While further testing is required to validate the clinical effectiveness of the Lower
Leg Trajectory Error, incorporating more information into the design of passive prostheses will facilitate improved replication of physiological gait.

B. Lower Leg Trajectory Calculation and Optimization
To find the predicted lower leg trajectory for this analytical model, the horizontal and vertical components of the ground reaction forces and the position of the center of pressure along the ground were used as inputs. For the

Because the LLTE compares modeled values to physical values at each time interval during a step, the LLTE includes a temporal optimization element not present in the roll-over geometry. Most roll-over geometry investigations focus only on the shape itself or certain attributes of the shape, such as radius [3], [4], [15] or arc length [16], [21]. While it is possible to include temporal effects in roll-over geometry by evaluating the rate of progression of the center of pressure, it is not typically done.

This analysis was performed using inputs from published able-bodied gait data. As previously mentioned, there are differences between the gait of persons with lower limb amputations

predicted in the model. This problem may be ameliorated by performing iterations of this analysis. Once an initial prototype is built based on able-bodied optimization, testing can be done to measure the ground reaction forces and center of pressure progression by a group of users. These can then
be used as inputs while still targeting able-bodied outputs to refine the design. The hope is that gradually the input ground reaction forces and center of pressure progression used in optimization converges to that measured when the prosthesis is worn by human users

but, Olesnavage does not explicitly disclose: 
a method for fabricating a prosthetic foot, comprising the steps of:
c) fabricating the prosthetic foot in conformance with.

However, Tompkins teaches:
a method for fabricating a prosthetic foot (Tompkins: Fig 1; paras [0022],  [0024], [0025]), comprising the steps of:
c) fabricating the prosthetic foot in conformance with a template (Tompkins: paras [0022],  [0024], [0025]),

Tompkins teaches specifically (red boxes and underlines are added by Examiner for emphasis):

    PNG
    media_image2.png
    730
    996
    media_image2.png
    Greyscale


[0022] The manufacturing computing system 104 includes the printing circuit 120. The printing circuit
120 is structured to generate and send instructions to the 3D printer 106 (e.g., via the communication
circuit 114). The printing circuit 120 generates the instructions from the design generated by the
template customization circuit 118 by converting the design into tool path instructions (e.g., via
computer-aided manufacturing (CAM) conversions) for the 3D printer 106. The instructions identify the
print head path and the material needed to print each section of the device.

[0024] Still referring to FIG. 1, the system 100 includes the 3D printer 106. The 3D printer 106 is
structured to print the device as instructed by the printing circuit 120 of the manufacturing computing
system 104. In some arrangements, the 3D printer 106 is a large format 3D printer with a print area
large enough to accommodate any printed prosthetic or orthotic device. The 3D printer 106 includes
multiple print heads, wherein each head can print a different one of the raw materials 128. The
different print heads may include any combination of stereolithography print heads, digital light
processing print heads, fused deposition modeling print heads, selective laser sintering print heads,
selective laser melting print heads, electronic beam melting print heads, and/or laminated object
manufacturing print heads. The raw materials 128 may include any combination of Acrylonitrile
Butadiene Styrene (ABS), Polylactic Acid (PLA), Nylon, polyethylene co-polymer, Thermoplastic
elastomer (TPE), polypropylene, thermoplastic polyurethane (TPU), rubber-elastomeric polymer, etc.
These materials can also be formulated with glass fiber, carbon nanotubes, carbon fiber, Poly Vinyl
Alcohol (PVA), and the like.

[0025] Referring to FIG. 2, a cross-sectional exploded view of a prosthetic device 200 is shown
according to an example embodiment. The prosthetic device 200 may be, for example, a prosthetic
leg. The prosthetic device 200 generally includes a socket 202 defining a cavity 204. The cavity 204 is
structured to receive a residual limb of the user. The socket 202 is formed by the 3D printing process
and materials described herein. The socket 202 includes a connection insert 206. The connection
insert 206 is embedded in the material forming the socket 202. The connection insert 206 is
embedded at a distal end of the socket 202. The connection insert 206 is configured to allow external
components to be removably attached to the socket 202. Generally, the connection insert 206 includes
threaded openings configured to receive the threaded fasteners 208. In its simplest form, the
connection insert 206 includes a threaded fastener (e.g., a threaded nut, a threaded fastener coupled
to a washer, etc.) that is embedded in the material forming the socket 202. The structure and
arrangement of the connection insert 206 is described in further detail below with respect to FIGS. 3
and 4. In some arrangements, the connection insert defines a plurality of apertures and one or more
connector portions fixing the positions of the apertures relative to one another. In one arrangement,
the connector portions are elongated connector portions. In further arrangements, the connector
portions define an “X,” “U” or other shape (e.g., a hollow square or circle, etc.) that provides for
202
includes through-holes 210 aligned with the threaded openings of the connection insert 206 to allow
the fasteners to pass through the body of the socket 202 and engage the connection insert 206. The
fasteners 208 are used to secure a pylon 212 to the socket 202. The pylon 212 may carry, for
example, a prosthetic foot, a vacuum device, a controller, or the like. In an alternate arrangement, the
socket 202 is divided into a first portion having the embedded connection insert 206 (i.e., a distal end
of the socket 202), and a second portion including the cavity 204. In such an arrangement, the first
portion may be injection molded and the second portion may be 3D printed onto the first portion. The
prosthetic device 200 may have the same or similar arrangement and/or features as the prosthetic
devices described in U.S. Pat. No. 9,486,334, which is herein incorporated by reference in its entirety
and for all purposes.

It would have been obvious to the one of ordinary skill in the art before the effective filing date
of the claimed invention to have used the technique of fabricating a prosthetic foot, as taught by Tompkins, to enable use of fabrications methods with a compliant prosthetic foot, as taught by Olesnavage. Using a known technique of fabricating a prosthetic foot to improve manufacturing of a similar prosthetic foot that is compliant, would have been obvious to one of ordinary skill in the art, in order to mass fabricate customized compliant prosthetic feet, by printing and bonding multiple different materials at the same time, and the results would have been predictable (Tompkins: para [0016]). 






Regarding claim 2, modified Olesnavage teaches all of the limitations of claim 2. 
Modified Olesnavage further teaches, and Olesnavage also teaches, wherein: 
the target kinematic data set includes a physiological data set (Olesnavage: pg 272, right column, sec. III. Lower Leg Trajectory Error).

Olesnavage teaches specifically (red boxes and underlines are added by Examiner for emphasis):

III. LOWER LEG TRAJECTORY ERROR
To define the position of the lower leg in 2D space, three parameters, x, y, and θ here, are needed (Fig. 2). These were then compared to the target values taken from published physiological gait data, ˆx, ˆy, and ˆθ. As the lower leg moves throughout a step, each of these variables are functions of time. The net error between the lower leg trajectories of a prosthetic foot model and of the physiological step was taken to be the root-mean-square error of each of these variables
normalized to the physiological range of values, or

Regarding claim 20, modified Olesnavage teaches all of the limitations of claim 1. 
Modified Olesnavage further teaches, and Tompkins also teaches, wherein: 
the compliant prosthetic foot is fabricated by at least one method selected from the group consisting of machining; three-dimensional printing (Tompkins: para [0022]);  
additive fabrication (Tompkins: para [0022]);  


Regarding claim 21, modified Olesnavage teaches all of the limitations of claim 1. 

the compliant prosthetic foot is fabricated of at least one member of the group consisting of:  nylon 6/6; carbon fiber; fiber glass; spring steel; titanium; plastic; an alloy of metals; a polymer; a composite; a resin; a thermoplastic; laminate; a rubber; an elastomer; a non-viscoelastic material; a viscoelastic material (Tompkins: [0024]).

Regarding claims 16 -19, modified Olesnavage method for fabricating a compliant prosthetic foot of claims 1 and 2. Therefore, modified Olesnavage teaches method for fabricating a compliant prosthetic foot of claim 16 – 19. 

Regarding claim 22, modified Olesnavage method for fabricating a compliant prosthetic foot. Therefore, modified Olesnavage the compliant prosthetic foot. 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Olesnavage (Lower Leg Trajectory Error: A Novel Optimization Parameter for Designing Passive Prosthetic Feet), in view of Tompkins (US Pub. 2018/0353308), and in further view of Phillips (US Pat. 6,254,643).

Regarding claim 3, modified Olesnavage teaches all of the limitations of claim 1. 
Modified Olesnavage further teaches, and Olesnavage also teaches, wherein:

the compliant mechanism optimization technique optimizes a set of determinants for a prosthetic foot (pg. 272, section IV, para B),
but, modified Olesnavage does not explicitly disclose: 
a prosthetic foot that is compliant along its entire length.

However, Phillips teaches: 
a prosthetic foot that is compliant along its entire length (Phillips: claims 19 and 23).

Phillips teaches specifically (red boxes and underlines are added by Examiner for emphasis):

19. A foot prosthesis for providing resilient support to an amputee relative to a ground surface,
comprising: a generally rigid pylon member configured to be in mechanically fixed relationship with a socket; a resilient composite support member extending from a substantially flat vertical upper attachment portion rigidly secured to said pylon member, to a lower forefoot portion, said support member being compliant along its length and adapted to store and release energy in response to bending, said support member defining an effective bending axis about which a substantial portion of said bending occurs, said bending axis being located below said upper attachment portion and no more than about three and one-half inches from the bottom of said foot prosthesis, said support member having a substantially rectangular transverse cross section substantially along its length

23. A lower limb prosthesis for providing resilient support to an amputee relative to a ground surface,
comprising: a monolithic composite support member extending from a substantially vertical upper attachment portion adapted to be rigidly secured to a stump supporting pylon or an intermediate prosthetic member to a lower forefoot portion, said support member being compliant along its length and adapted to store and release energy in response to bending, said support member defining an imaginary bending axis about which a substantial portion of said bending occurs, said bending axis being 
transverse cross section substantially along its length; and a substantially rigid pylon rigidly secured to said upper attachment portion, said rigid pylon being configured to have a substantially fixed orientation with respect to a stump-supporting socket.

It would have been obvious to the one of ordinary skill in the art before the effective filing date
of the claimed invention to have further modified Olesnavage and incorporate the teachings of Phillips for a prosthetic foot that is compliant along its entire length. The one of ordinary skill in the
art would have been motivated to do so to in order to make the prosthetic foot more adaptive to storing and releasing energy in response to bending, thereby making the prosthetic foot better at simulating the natural movement of human ankle and foot  (Phillips: col 1, ln 19 - 32).

Claims 4 - 8 is rejected under 35 U.S.C. 103 as being unpatentable over Olesnavage (Lower Leg Trajectory Error: A Novel Optimization Parameter for Designing Passive Prosthetic Feet), in view of Tompkins (US Pub. 2018/0353308), and in further view of Phillips (US Pat. 6,254,643), and in further view of Cellier (US Pub. 2016/0063139).

Regarding claim 4, modified Olesnavage teaches all of the limitations of claim 1. 
Modified Olesnavage further teaches, and Olesnavage also teaches, wherein:
the compliant mechanism optimization technique that creates a foot that minimizes lower leg trajectory error (Olesnavage: pg. 272, section IV, para B).
but, modified Olesnavage does not explicitly disclose wherein: 
the compliant mechanism optimization technique includes a parameterization step, wherein wide Bezier curve parameters are incorporated into a genetic algorithm to find a set of parameters.

However, Cellier teaches: 
the compliant mechanism optimization technique includes a parameterization step, wherein wide Bezier curve parameters are incorporated into a genetic algorithm to find a set of parameters (Cellier: paras [0026], [0080], & [0101]-[0102]]).

Cellier teaches specifically (red boxes and underlines are added by Examiner for emphasis):

[0026] Generally, in the known modeling techniques of a law using a Bézier curve, the end control points P.sub.0 and P.sub.N of the curve used are fixed (they define the extent of the portion of a part,in particular a blade of blading, on which modeling will be applied), but the other points {P.sub.1 . . .P.sub.N-1} have mobile coordinates forming the input parameters for the optimization algorithm.

Parameterization
[0080] A step (a), applied by the data processing means 11 under control of an operator, is a first step for parameterizing a curve representing the value of a physical quantity characterizing said blading 1(or of any other part) as a function of a position along at least one portion of a blade 2 of the blading 1(generally a portion of the part), in particular a portion of a section or a height of the blade 2. By “sectional portion”, is meant all or part of the space extending from the leading edge BA to the trailing edge BF. By “height portion”, is meant all or part of the space extending from the proximal extremity to the distal extremity of the blade 2.


[0101] As this will be seen in the examples, the use of a single intermediate point UCP.sub.1 (and therefore of two Bézier curves) is sufficient for defining very satisfactorily the curve representing a law .However, it will be understood that the method may be generalized to the use of K−1 (with K≧2)intermediate points (UCP.sub.i, iΣ[1, K−1]) ordered according to the travel of said part portion 1 (ablade 2 in the case of blading), i.e., K Bézier curves (one between each pair of control points{UCP.sub.i; UCP.sub.i+1}).

[0102] In every case, the modeling curve comprises at least two “end” Bézier curves, i.e., having as an extremity one of the two end user control points UCP.sub.0 and UCP.sub.K the first Bézier curve is defined on the interval comprised between the end point UCP.sub.0 associated with the beginning of said part portion 1 and the first intermediate point UCP.sub.1, and the K.sup.th Bézier curve (the other end curve) is defined on the interval comprised between the K−1.sup.th intermediate point UCP.sub.K-1 and the end point UC P.sub.K associated with the end of said part portion 1.

It would have been obvious to the one of ordinary skill in the art before the effective filing date
of the claimed invention to have further modified Olesnavage and incorporate the teachings of Cellier for parameterization step, wherein wide Bezier curve parameters are incorporated into a genetic algorithm to find a set of parameters. The one of ordinary skill in the art would have been motivated to do so to in order to parameterizing and optimizing the compliant mechanism optimization while using computing resources economically, thereby maintaining and increasing modeling quality  of the compliance of the prosthetic foot, while reducing risk of rippled curves in the parameters (Cellier: para [0015]).


Regarding claim 5, modified Olesnavage teaches all of the limitations of claim 4. 
Modified Olesnavage further teaches, and Cellier also teaches, wherein:
the compliant mechanism optimization technique employs a cubic curve defined by relative positions of at least two control points (Cellier: paras [0026])

Regarding claim 6, modified Olesnavage teaches all of the limitations of claim 5. 
Modified Olesnavage further teaches, and Cellier also teaches, wherein:
the cubic curve is defined by relative positions of four control points (Cellier: paras [0026])

Cellier teaches specifically (red boxes and underlines are added by Examiner for emphasis):

[0023] Bézier curves are parametric polynomial curves defined as combinations of N+1 elementarypolynomials, so-called Bernstein Polynomials: a Bézier curve is defined by the set of pointsΣ.sub.i=0.sup.NB.sub.i.sup.N(t).Math.P.sub.i, tΣ[0,1], the  .sub.i.sup.N(t)=(.sub.i.sup.N)t.sup.N(1−t).sup.N-i being the N+1 Bernstein polynomials of degree N.


Regarding claim 7, modified Olesnavage teaches all of the limitations of claim 4. 
Modified Olesnavage further teaches, and Cellier also teaches, wherein:
 the compliant mechanism optimization technique employs a width of the Bezier curve as a variable, wherein the width is a function of control circles (Cellier: paras [0126]).

Cellier teaches specifically (red boxes and underlines are added by Examiner for emphasis):

[0126] Many techniques for applying this step are known to one skilled in the art, and for example it is simply possible to vary pseudo-randomly the variable selected parameters while carrying out simulations for determining these optimized values (i.e., for which the selected criterion is maximized)of the parameters of the control points UCP.sub.i. The invention is however not limited to this possibility.

Regarding claim 8, modified Olesnavage teaches all of the limitations of claim 7. 
Modified Olesnavage further teaches, and Cellier also teaches, wherein:
the width of the Bezier curve is defined as a function of diameters of four control circles (Cellier: paras [0126]).


Claims 9 -13 are rejected under 35 U.S.C. 103 as being unpatentable over Olesnavage (Lower Leg Trajectory Error: A Novel Optimization Parameter for Designing Passive Prosthetic Feet), in view of Tompkins (US Pub. 2018/0353308), and in further view of Dhokia (US Pub. 2020/0122403). 

Regarding claim 9, modified Olesnavage teaches all of the limitations of claim 1. 
Modified Olesnavage further teaches, and Olesnavage also teaches, wherein: 
the compliant mechanism optimization technique is combined with the lower leg trajectory error calculation (pg. 272, section IV, para B),  
  but, modified Olesnavage does not explicitly disclose: 
 the lower leg trajectory error calculation  by setting design parameters of the compliant prosthetic foot to not exceed a predefined design space.


setting design parameters of the compliant prosthetic foot to not exceed a predefined design space (Dhokia: paras [0015] – [0016]; see also para [0002]).

Dhokia teaches specifically (red boxes and underlines are added by Examiner for emphasis):

[0015] The boundary conditions may define any geometrical limits of a design region of the designs pace within which the representation of the object to be manufactured may be generated. A design region may be considered to be a point, line, plane or volume in an n-dimensional space that represents a permissible region. Thus, the boundary conditions may define a) one or more regions where material forming the object is required and/or b) one or more regions where material forming the object is forbidden (e.g. a void). It will be appreciated that a boundary condition may arise as a result of constraints associated with an attribute of the object to be manufactured or from constraints associated with the intended manufacturing process of the object. As such, the boundary conditions may be defined separately or as part of the manufacturing protocol or as part of the design protocol.

It would have been obvious to the one of ordinary skill in the art before the effective filing date
of the claimed invention to have further modified Olesnavage and incorporate the teachings of Dhokia for setting design parameters of the compliant prosthetic foot to not exceed a predefined design space. The one of ordinary skill in the art would have been motivated to do so to in order to obtain realistic design parameters for a compliant prosthetic foot, thereby enabling the fabrication of optimized compliant prosthetic feet that are actually capable of being physically fabricated (Dhokia: paras [0004] – [0006] & [0041]).


Regarding claim 10, modified Olesnavage teaches all of the limitations of claim 9. 
Modified Olesnavage further teaches, and Dhokia also teaches, further including:
step of setting the design parameters to limit the design of the compliant prosthetic foot to configurations that are realizable  (Dhokia: para [0041]).

Dhokia teaches specifically (red boxes and underlines are added by Examiner for emphasis):

[0041] Examples of the aspects described herein beneficially enable an object to be represented, and thus designed, by simulating manufacture of the object from the bottom-up with a starting point of no material. In this way, it is possible to obtain a representation of an object to be manufactured which is based on a definition of a set of real-world manufacturing and/or practical parameters/constraints, rather than any initial, presumed, geometry or aesthetic characteristics. Example embodiments of the examples described herein are advantageous in that object geometries are generated that are inherently “manufacturable” under a predetermined description of the manufacturing processes(s).Furthermore, by removing the need for an initial object geometry, examples described herein may beneficially help avoid design prejudice and/or suboptimal design as a result of poor starting geometry ,or design fixation based on a previous design.



Regarding claim 11, modified Olesnavage teaches all of the limitations of claim 10. 
Modified Olesnavage further teaches, and Dhokia also teaches, wherein:
the set of determinants of the compliant prosthetic foot is set by finite element analysis (Dhokia: para [0117]).



Dhokia teaches specifically (red boxes and underlines are added by Examiner for emphasis):

[0117] FIG. 8 illustrates a method of simulated manufacture according to a further example embodiment. Specifically, FIG. 8 gives an example for the integration of a finite element method solver to create closed-loop for the creation of object representation. In the first instance, an object is designed by a system according to an example embodiment, considering only the initial inputs arising in the Design Protocol(s), Manufacturing Protocol(s) and Boundary Condition(s). Once the initial inputs are satisfied by a particular arrangement of material, a computer-readable description of the created representation is passed to the Finite Element Solver. Here, the load cases and constraints are applied to the part, and parameters of interest are computed numerically e.g. stress, strain or temperature etc. These parameters of interest are then included in an updated Design Protocol, where areas of interest (e.g. high stress) become new requirements that the subsequent object design must satisfy. Iteration through this closed-loop may continue ad infinitum, or until a stopping criterion is satisfied.



Regarding claim 12, modified Olesnavage teaches all of the limitations of claim 11. 
Modified Olesnavage further teaches, wherein:
the finite element analysis includes (Dhokia: para [0117])
setting time intervals within a gait cycle and conducting the finite element analysis for each time interval (Olesnavage: pg 272, right column, sec. III. Lower Leg Trajectory Error).

Regarding claim 13, modified Olesnavage teaches all of the limitations of claim 12. 
Modified Olesnavage further teaches, and Olesnavage also teaches wherein:
the time intervals extend from foot flat (Olesnavag: pg. 275, right column, last para)

Olesnavag teaches specifically (red boxes and underlines are added by Examiner for emphasis):

The proposed optimization parameter, LLTE, only addresses mid-stance kinematics, from foot flat to toe off. The heel strike to foot flat phase of stance can be investigated independently. Many commercially available prosthetic feet already decouple the response of the foot during these two separate phases by using one cantilever beam extending forward from the ankle and either a second cantilever beam
extending backward or a foam cushion at the heel. The purpose of the heel portion of these prosthetic feet is

Claims 14 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Olesnavage (Lower Leg Trajectory Error: A Novel Optimization Parameter for Designing Passive Prosthetic Feet), in view of Tompkins (US Pub. 2018/0353308), and in further view of Dhokia (US Pub. 2020/0122403), and further view of Cellier (US Pub. 2016/0063139).
 


Regarding claim 14, modified Olesnavage teaches all of the limitations of claim 13. 

the compliant mechanism optimization technique includes employing a heel component (Olesnavag: pg. 275, right column, last para)
but modified Olesnavage does not explicitly disclose: 
the compliant mechanism optimization technique includes employing a heel component in combination with a wide Bezier curve (Cellier: paras [0026]).

It would have been obvious to the one of ordinary skill in the art before the effective filing date
of the claimed invention to have further modified Olesnavage and incorporate the teachings of Cellier for a wide Bezier curve. The one of ordinary skill in the art would have been motivated to do so to in order to parameterizing and optimizing the compliant mechanism optimization while using computing resources economically, thereby maintaining and increasing modeling quality  of the compliance of the prosthetic foot (Cellier: para [0015]).

Regarding claim 15, modified Olesnavage teaches all of the limitations of claim 14. 
Modified Olesnavage further teaches, and Olesnavage also teaches wherein: 
the time intervals extend from early stance plantar flexion (Olesnavag: pg. 275, right column, last para).


Conclusion
 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.

Tompkins (US Pat. 9,486,334): Tompkins teaches a prosthetic foot. 

Slemker (US Pub. 2007/0021858): Slemker teaches method of fabricating a prosthetic component.  Klute (US Pat. 11,026,814): Klute teaches a prosthetic foot with spring with deflection. 
Sanders (US Pat. 8,423,167): Sanders teaches a computer aided method for manufacturing prosthetic sockets. 
Pusch (US Pat. 10,478,121): Pusch teaches a method of determining incorrect positon of alignment of a prosthetic device. 
Hansen (US Pub. 2010/0030343): Hansen teaches a bi-modal ankle-foot device. 
Auberger (US Pub. 2016/0206447): Auberger teaches method of controlling prosthetic knee joint. 
Mora Morales (US Pub. 2020/0030121): Mora Morales teaches orthopedic foot that prevents foot-loading cycle. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        07/19/2021



/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115